DETAILED ACTION
	Claims 1-6, 8-9, 11, 13-14, 16-20 and 23-24 are present.  Claims 11 and 13-14 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

	The first page of the specification has a paragraph with reference to a Sequence Listing in computer readable form; however, such paragraph does not contain all of the information indicated above.



Claim Interpretation
	The “mature polypeptide of SEQ ID NO: 2” recited in claim 3 is considered to be the positively numbered residues of that sequence, which is a 311-residue sequence identical to SEQ ID NO: 3.  As such, reference to “mature polypeptide of SEQ ID NO: 2” and SEQ ID NO: 3 is considered as reference to the same sequence throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) sets forth:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Claim 4 depends from independent claim 1.  Claim 1 recites a requirement that “the protease variant has at least 90% sequence identity to SEQ ID NO: 3.” The only feature of dependent claim 4 is a restatement that “the variant has at least 90% sequence identity to SEQ ID NO: 3” such that claim 4 fails i.e. fails to further limit the subject matter of claim 1).  For this reason, claim 4 does not satisfy the test for proper dependency under 35 U.S.C. 112(d) set forth in MPEP 608.01(n)(III).
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to arguments
In comments filed 12/04/2020 applicant requests reconsideration in light of the amendment; however, no amendment has been made to claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 8-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0160159 A1) (PCT filed 07/28/2014, claiming priority to EP application 13178385.4 filed 07/29/2013) (previously cited).
O’Connell et al., abstract, states:
The present invention relates to detergent compositions comprising protease variants and methods for obtaining such detergent compositions. The present invention also relates to the use of such detergent compositions, especially in laundry or in hard surface cleaning applications.
“According to an exemplary embodiment, a detergent composition is provided and includes a protease variant. The protease variant comprises a substitution of at least one amino acid in the loop corresponding to positions 171, 173, 175 or 179 of SEQ ID NO: 3. Also, the protease variant has a sequence identity to SEQ ID NO: 3 of at least 70% and less than 100%. Further, the protease variant has protease activity.”  O’Connell et al., para. [0005].
“Previously unanticipated, the inventors have found that protease variants containing one or more substitutions corresponding to the positions 171, 173, 175 or 179 of SEQ ID NO 3 have improved stability in detergent compared to a protease having the identical amino acid sequence of said variant but not having the substitution(s) at one or more of said specified positions or compared to a protease with SEQ ID NO: 3. The amino acids corresponding to positions 171, 173, 175 or 179 of SEQ ID NO: 3 form part of an active site loop corresponding to positions 170 to 180 of SEQ ID NO: 3, which defines parts of the S1 substrate binding pocket, see FIG. 1. Thus the exemplary detergent composition provides protease variants, comprising a substitution at one or more (e.g., several) positions corresponding to positions 171, 173, 175 and 179, wherein the variant has protease activity.”  O’Connell et al., para. [0065].  
“In another aspect, the variant comprises the substitutions S173P+S175P of the polypeptide with SEQ ID NO: 3.”  O’Connell et al., para. [0126].
SEQ ID NO: 3 of O’Connell et al. is identical to recited SEQ ID NO: 3, which is described as a subtilase (i.e. a protease) from Bacillus sp. TY-145.  O’Connell et al., paras. [0004] and [0012].  SEQ ID NO: 3 (as disclosed by O’Connell et al. and the specification) is “the mature polypeptide” of SEQ ID NO: 2 (positive amino acid positions of SEQ ID NO: 2 is the mature polypeptide thereof).
et al. openly teach that a substitution of any of positions 171, 173, 175 or 179 of SEQ ID NO: 3 of O’Connell et al. beneficially improves stability of the taught protease in detergent without any requirement for additional substitutions.  Further, O’Connell et al. particularly exemplifies the substitutions S173P+S175P as appropriate substitutions for improving protease stability in a detergent.  SEQ ID NO: 3 of O’Connell et al. is identical to recited SEQ ID NO: 3.  As such, the embodiment protease variants described by O’Connell et al. being SEQ ID NO: 3 with the substitutions to any of positions 171, 173, 175 and 179 (including S173P+S175P) are considered to have improved wash performance by virtue of having “improved stability in a detergent” as recited in claim 2 as compared to the protease of SEQ ID NO: 3. That is, a detergent less likely to degrade and loose enzymatic activity is considered to have improved wash performance as far as more active enzyme will be present in any give wash application.  Further, O’Connell et al., para. [0003]. directly teach that “Embodiments herein relate to a detergent composition comprising novel protease variants exhibiting alterations relative to the parent protease in one or more properties including: wash performance.”
O’Connell et al., Table 1, teach a model detergent for formulation of the described proteases, such detergent containing various detergent components including nonionic surfactants and is a “liquid model detergent” which is considered to be one of a regular, compact or concentrated liquid, or specifically a “regular liquid.”  O’Connell et al., claim 33, further specifies that any detergent including the described variants can be in the form of a bar, a granule, a gel, or a regular compact or concentrated liquid.  Further, “an exemplary detergent composition comprises one or more additional enzymes such as a protease, lipase, cutinase, an amylase, carbohydrase, cellulase, pectinase, mannanase, arabinase, galactanase, xylanase, oxidase, e.g., a laccase, and/or peroxidase” in addition to the protease variants described by O’Connell et al.  O’Connell et al., para. [0304].  The preceding meets the features directly recited in claims 6, 8 and 9.
O’Connell et al., para. [0255], states that a detergent composition including a variant protease as described therein can be used in a “cleaning process such as laundry or hard surface cleaning,” which is a disclosure of a method of cleaning laundry or a hard surface by washing the laundry or hard surface with a detergent including the described variant protease.
et al. do not directly state the presence of a substitution alteration being S144K made to SEQ ID NO: 3.
“The variant may further comprise a substitution at one or more (several) other positions. For example, the variants may comprise an alteration at a position corresponding to positions selected from the group consisting of 39, 40, 70, 74, 81, 102, 121, 132, 137, 144, 155, 159, 162, 174, 176; 177, 241, 247, 256, 274, 286, 297. In one embodiment the variant comprises one of the following alterations: Y39D; T40{D,P}; Q70N, T74M; L81{F,H,V}; A102T; I121{V,T}; G132 {I,E}, I137{M;E}; S144{Q,R}; D155N; G159S; V162R; G174{S,T}; N176G; T177S; T241P; I247M; H256F; S274I; V286Q; T297P.” O’Connell et al., para. [0184].
 	As such, O’Connell et al. directly teach making an additional substitution to residue S144 of SEQ ID NO 3.  However, the specific examples of mutation of residues S144 to Gln or Arg are exemplary only and not limiting as taught by O’Connell et al.  O’Connell et al. teach that it is understood that proteins including the TY-145 protease taught therein can be altered to “comprise one or more additional alterations at one or more (e.g., several) other positions. The amino acid changes may be of a minor nature, that is conservative amino acid substitutions or insertions.” O’Connell et al., para. [0186]. “Examples of conservative substitutions are within the groups of basic amino acids (arginine, lysine and histidine).” O’Connell et al., para. [0187].  “Common substitutions are Ala/Ser, Val/Ile, Asp/Glu, Asn/Gln, Thr/Ser, Ala/Gly, Ala/Thr, Ser/Asn, Ala/Val, Ser/Gly, Tyr/Phe, Ala/Pro, Lys/Arg, Asp/Asn, Glu/Gln, Leu/Ile, Leu/Val, Ala/Glu, and Asp/Gly.”  O’Connell et al., para. [0187].
	Again, O’Connell et al. openly teach substitution to S144 of SEQ ID NO: 3 generally and provides substitution to Arg as an example.  O’Connell et al. directly state that Lysine is a common substitution in replacement of Arginine wherein both of these residues are basic amino acid residues.  As such, at the time of filing the ordinarily skilled artisan would have recognized and been motivated to substitute residue S144 to lysine (i.e. S144K as recited in claim 1) in addition to Arg(R) since O’Connell et al. teach that Lys/Arg are common substitutions one for another.  That is, the teachings of O’Connor et al. to generally substitute S144 to another residue and providing an example of substitution to Arginine would have been understood by the ordinarily skilled artisan as a suggestion that substation to other basic residues including Lysine are appropriate to achieve the benefits including improved wash performance taught by et al.  For these reasons, O’Connell et al. suggest the formation of a variant protease identical to recited SEQ ID NO: 3 having substitution to one of positions 171, 173, 175 or 179 and the substitution S144K as discussed above, such protease variant having over 95% identity with recited SEQ ID NO: 3 and having at least 90% sequence identity with “the mature polypeptide of SEQ ID NO: 2.”  The ordinarily skilled artisan at the time of filing would have made the substitution S144K since O’Connell et al. for the reasons discussed directly teach that it is appropriate to substitute S144 to a basic residue, including Lys(K), to achieve the advantages taught by O’Connell et al. including improved wash performance.

Claims 1-6, 8-9, 16-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. as applied to claims 1-6, 8-9 and 16-20 above, and further in view of Svendsen et al. (U.S. 2012/0088288 A1) (previously cited).
As discussed above, O’Connell et al. teach and suggest a protease variant having recited SEQ ID NO: 3 with a substation to one of positions 171, 173, 175 or 179 and the substitution S144K.  However, O’Connell et al. do not suggest making a further substitution G200H as recited in claim 23.
The present invention relates to methods for producing variants of a parent TY145 subtilase and of a parent BPN′ subtilase and to TY145 and BPN′ variants having altered properties as compared to the parent TY145/BPN′ subtilase.”  Svendsen et al., abstract.
	Paras. [0173]-[0175] of Svendsen et al. disclose the following:
[0173]
It is known that at alkaline pH, the side chain of Asn may interact with the NH group of a sequential neighbouring amino acid to form an isoAsp residue where the backbone goes through the Asp side chain. This will leave the backbone more vulnerable to proteolysis. The deamidation is much more likely to occur if the residue that follows is a Gly. Changing the Asn in front of the Gly or the Gly will prevent this from happening and thus improve the stability, especially as concerns thermo- and storage stability.
[0174]
The invention consequently further relates to a subtilase, in which either or both residues of any of the Asn-Gly sequence appearing in the amino acid sequence of the parent RP-II protease is/are deleted or 
[0175]
Asn-Gly sequences can be found in the following positions:
B. sphaericus: 198-199, 240-241
TY145: 87-88, 109-110, 199-200 
TA41: 83-84, 198-199 T
A39: 88-89, 198-199
	The protease TY145 is SEQ ID NO: 1 disclosed by Svendsen et al., para. [0023], which is 100% identical to recited SEQ ID NO: 3 and the mature polypeptide of recited SEQ ID NO: 2.
	Svendsen et al., paras. [0260]-[0276], disclose that the protease variants taught by Svendsen et al. are to be formulated into detergent compositions that can be a bar, include additional enzymes including amylases, and surfactants (i.e. a detergent component as recited in claims 6, 8 and 9).
	However, Svendsen et al. do not directly disclose making the mutations G200H, N87K and/or N109K to the amino acid sequence of TY145 protease (SEQ ID NO: 1 of Svendsen et al., recited SEQ ID NO: 3).  However, Svendsen et al. directly suggest “changing the Asn in front of Gly” in order to improve storage stability, including changing Gly200 and/or Asn87.  Svendsen et al. directly suggest that mutation of a Gly or Asn residue to A, Q, S, P, T and Y as example mutations.  However, Svendsen et al. describe that any residue other than Gly or Asn will prevent the disadvantageous formation of an isoAsp residue in the described Gly-Asn pairs, where A, Q, S, P, T and Y and non-limiting examples of non-Asn residues.  Further, the residues directly mentioned by Svendsen et al., A, Q, S, P, T and Y, are diverse and include aliphatic or aromatic (e.g. A, Y) and hydrophilic (e.g. S, T) residues such that Svendsen et al. teach that the specific side-chain is not critical.  As such, in view of these teachings of Svendsen et al., the ordinarily skilled artisan at the time of filing would have been motivated to mutate Gly200 and/or Asn87 to any of the other 19 amino acids, including Lys(K) and/or His(H), that will prevent isoAsp formation.  That is, Svendsen et al. teach that any substitution that removes Asn-Gly sequences that can form isoAsp is appropriate.
et al., recited SEQ ID NO: 3) since Svendsen et al. directly suggest mutation of G200 and N87 to any other residue to beneficially increase storage stability. Further, at the time of filing, the ordinarily skilled artisan would have been motivated to make the mutations G200H and N87K in combination with other substitutions taught to improve storage stability.  As discussed, O’Connell et al. suggest the substation of any of positions 171, 173, 175 or 179 of recited SEQ ID NO: 4 for the specific purpose of improving storage stability and further combined with the substitution S144K.  That is, the ordinarily skilled artisan at the time of filing would have been motivated to combine the substitutions G200H or N87K with the protease variant having the substitution S144K suggested by O’Connell et al. in order to achieve the benefit of further storage stability by removal of Asn-Gly pairs directly taught to be disadvantageous for storage stability as taught by Svendsen et al.

	Response to arguments
	In remarks filed on 12/04/2020, applicant in brief argues that the presented amendments overcome the prior grounds of rejection.  However, the rejections above are necessitated by applicant’s amendment.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 16-25 of copending Application No. 15/511,374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
Application No. 15/511,374 is published as Johansen et al. (U.S. 2017/0306313 A1).  
Copending claims 1-5 recite a protease variant having at least 90% identity to SEQ ID NO: 4 (Sequence Listing of Application No. 15/511,374, numbering according to SEQ ID NO: 3) having the mutation G85R.  The protease variant of SEQ ID NO: 4 of Application No. 15/511,374 (Johansen et al.) with the mutation G85R has over 99% sequence identity to recited SEQ ID NO: 3.

That is, claims 1-6, 8-9 and 16-20 are anticipated by the copending claims.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-9, 16-20 and 23-24 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,400,230 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
Patented claims 1 and 3 recite a protease variant having identity to SEQ ID NO: 3 having the mutation S111R and/or S27K in addition to other mutations (e.g. S171N, S173P, G174R, S175P, F180Y, L184F, Q198E, T297P). Further, patented claim 3 recites the following combination of substitutions: S27K,S173P,G174K,S175P,F180Y,L184F,Q198E,N199K,T297P, which includes combinations of substitutions recited in current claims 23 and 24 (e.g. “S173P,S175P,N199K” as recited in claim 24).
SEQ ID NO: 3 of the patented claims is identical to recited SEQ ID NO: 3 having 311 amino acid residues. 
Patented claim 2 states that the protease variant of the copending claims has reduced Ki, which is considered to be an improvement in wash performance as described on page 8 of the specification of the patent.  Patented claims 6-8 state that the protease variant of the patented claims can be formulated in a detergent composition formulated as a bar and including one or more detergent components and an additional enzyme being amylase.
That is, claims 1-6, 8-9, 16-20 and 23-24 are anticipated by the patented claims for the reasons stated above.   


Patented claim 1 recites a variant protease having identity to SEQ ID NO: 3 (identical to recited SEQ ID NO: 3) having an alteration including, inter alia, S111R.  
Patented claim 2 recites improved detergent stability (i.e. an improved wash performance).  Patented claims 5-7 state that the protease variant of the patented claims can be formulated in a detergent composition formulated as a bar and including one or more detergent components and an additional enzyme being amylase.
That is, claims 1-6, 8-9 and 16-20 are anticipated by the patented claims for the reasons stated above.    

Claims 1-6, 8-9, 16-20 and 23-24 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/776,740 (reference application) further in view of O’Connell et al. (U.S. 2016/0160159 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons stated below.
Copending claim 1 recites a protease variant being SEQ ID NO: 3 having the substitution S111R, wherein SEQ ID NO: 3 of the copending claims is identical to recited SEQ ID NO: 3.  Claim 1 recites additional substitutions present including S27K,S173P,G174K,S175P,F180Y,G182A,L184F,V185P,Q198E,N199K,T297P, which includes combinations of substitutions recited in current claims 1, 23 and 24 (e.g. “S173P,S175P,N199K” as recited in claim 24) and having greater than 95% identity to recited SEQ ID NO: 3 and to the mature polypeptide of SEQ ID NO: 2.
Copending claim 7 directly recites that such protease variant as recited in copending claim 7 is present in a detergent composition that has detergent components.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,294,499 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1) (previously cited). 
Patented claim 1 recites:
1.  A variant TY145 like subtilase comprising three calcium ion binding 
sites prior to alteration, an alteration at a position corresponding to 
position 171 in the amino acid sequence of SEQ ID NO:1, and at least one other 
alteration at one or more positions corresponding to positions in the amino 
acid sequence of SEQ ID NO:1 selected from the group consisting of: 1, 2, 3, 5, 
6, 7, 16, 17, 18, 20, 21, 22, 23, 31, 35, 36, 38, 39, 40, 42, 43, 44, 45, 46, 
47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 59, 60, 61, 62, 63, 64, 66, 67, 68, 
69, 70, 71, 72, 73, 79, 80, 81, 84, 85, 87, 88, 89, 90, 91, 92, 106, 107, 108, 
109, 110, 112, 113, 114, 115, 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 
127, 128, 130, 131, 139, 141, 142, 145, 146, 147, 149, 150, 151, 153, 154, 155, 
156, 157, 158, 159, 160, 161, 164, 165, 166, 167, 168, 169, 170, 172, 174, 177, 
178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 193, 198, 
199, 200, 201, 202, 204, 207, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 
221, 222, 223, 224, 225, 226, 227, 228, 239, 240, 241, 242, 243, 247, 249, 250, 
252, 254, 265, 268, 269, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 
286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 
302, 304, 305, 306 and 307;  wherein the variant TY145 like subtilase has 
protease activity and has an amino acid sequence which is at least 90% 
homologous to SEQ ID NO:1.

Patented claim 19 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2. See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.
The patent and the application share Novozymes A/S as an assignee.

Claims 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,383,387 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1). 
Patented claims 1-3 recite:
1.  A subtilase variant which comprises an alteration at the position 
corresponding to position 224 of the amino acid sequence of the subtilase 
having the amino acid sequence of SEQ ID NO:1, wherein the subtilase variant is 
at least 80% identical to the sequence of SEQ ID NO:1 and has subtilase 
activity. 
 
    2.  The subtilase variant of claim 1, wherein the alteration is an amino 
acid substitution. 

    3.  The subtilase variant of claim 1, which further comprises an alteration 
at one or more positions selected from the group consisting of: 1, 2, 3, 4, 5, 
6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 31, 35, 36, 38, 39, 40, 41, 42, 43, 44, 
45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 
65, 66, 67, 68, 69, 70, 71, 72, 73, 81, 84, 85, 86, 87, 88, 89, 90, 91, 92, 
106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 121, 
122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 139, 140, 141, 142, 143, 144, 
145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 160, 
161 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 177, 178, 179, 180, 
181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 193, 198, 199, 200, 201, 
202, 204, 207, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 
225, 226, 227, 229, 228, 239, 240, 241, 242, 243, 247, 252, 254, 265, 266, 268, 
269, 270, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 
289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 
305, 306 and 307; wherein each position corresponds to a position of the amino 
acid sequence of the enzyme having the amino acid sequence of SEQ ID NO:1.

SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 3.  The patented claims do not recite the residue to which position 2 (which is a Val residue) is altered/substituted.  However, at the time of filing it would have been obvious to mutate V2 to any other residue including V2H in view of the patented claims expressly that Val-2 should be altered/substituted.  That is, the ordinarily skilled artisan would have been motivated to substituted Val-2 to any of the other 19 amino acids to determine which substitution as suggested by the patented claims is optimum, which results in a protease variant having greater than 95% identity to SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 2.
Patented claim 20 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2.  See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.
The patent and the application share Novozymes A/S as an assignee.

Claims 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,546,122 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1). 
Patented claims 1-4 recite:
1.  A subtilase variant, which comprises an alteration at a position 
corresponding to position 173 of the amino acid sequence of the subtilase 
having the amino acid sequence of SEQ ID NO: 1, wherein the subtilase variant 
is at least 80% identical to the sequence of SEQ ID NO:1 and has subtilase 
activity. 
 
    2.  The subtilase variant of claim 1, wherein the alteration is an amino 
acid substitution. 
 
    3.  The subtilase variant of claim 1, which further comprises an alteration 
at one or more positions selected from the group consisting of: 1, 2, 3, 4, 5, 
6, 7, 16, 17, 18, 19, 20, 21, 22, 23, 31, 35, 36, 38, 39, 40, 41, 42, 43, 44, 
45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 
65, 66, 67, 68, 69, 70, 71, 72, 73, 79, 80, 81, 84, 85, 86, 87, 88, 89, 90, 91, 
92, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 
121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 131, 139, 140, 141, 142, 143, 
144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158, 159, 
160, 161, 164, 165, 166, 167, 168, 169, 170, 171, 172, 174, 177, 178, 179, 180, 
181, 182, 183, 184, 185, 186, 187, 188, 189, 190, 191, 193, 198, 199, 200, 201, 
202, 204, 207, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 
225, 226, 227, 229, 228, 239, 240, 241, 242, 243, 247, 252, 254, 265, 266, 268, 
269, 270, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287, 288, 
289, 290, 291, 292, 293, 294, 295, 296, 297, 298, 299, 300, 301, 302, 303, 304, 
305, 306 and 307;  wherein each position corresponds to a position of the amino 
acid sequence of the enzyme having the amino acid sequence of SEQ ID NO: 1. 
 
    4.  The subtilase variant of claim 3, wherein the alteration is a 
substitution.

SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 3.  The patented claims do not recite the residue to which position 2 (which is a Val residue) is altered/substituted.  However, at the time of filing it would have been obvious to mutate V2 to any other residue including V2H in view of the patented claims expressly that Val-2 should be altered/substituted.  That is, the ordinarily skilled artisan would have been motivated to substituted Val-2 to any of the other 19 amino acids to determine which substitution as suggested by the patented claims is optimum, which results in a protease variant having greater than 95% identity to SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 2.
Patented claim 17 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2. See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.
The patent and the application share Novozymes A/S as an assignee.

Claims 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,169,475 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1). 
Patented claims 1-3 recite:
1.  A subtilase variant, which comprises an alteration at a position 
corresponding to one or more of positions 177, 178, 179, 180, 181, 182, 183, 
184, 185, 186, 187, 188, 189, 190, 191 of the amino acid sequence of the 
subtilase having the amino acid sequence of SEQ ID NO: 1, wherein the subtilase 
variant is at least 90% identical to the sequence of SEQ ID NO:1 and has 
subtilase activity;  and further comprising an alteration at one or more 
positions selected from the group consisting of: position 40, 57, 58, 59, 60, 
61, 62, 63, 64, 65, 66, 67, 68, 69 70, 71, 72, 73 140, 141, 142, 143, 144, 145, 
146, 147, 148, 149, and 150. 
    2.  The subtilase variant of claim 1, wherein the alteration is an amino 
acid substitution. 
    3.  The subtilase variant of claim 1, wherein the alteration is a 
substitution at position 177.

Patented claim 20 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2. See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.
The patent and the application share Novozymes A/S as an assignee.

Claims 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,493,758 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1). 
Patented claims 1 and 21 recite:
1.  A subtilase variant, lacking one, two or three calcium ion binding 
sites due to a deletion of an amino acid residue at one or more positions 
corresponding to positions 212-224 of SEQ ID NO: 1, wherein the subtilase 
variant is at least 90% identical to the sequence of SEQ ID NO:1 and has 

    21.  The subtilase variant of claim 1, which further comprises an 
alteration at one or more positions corresponding to positions 84, 85, 86, 87, 
88, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 141, 142, 143, 144, 145, 
146, 150, 151, 152, 169, 170, 171, 200, 201, 211, 242, 243, 268, 269 and 270 of 
SEQ ID NO: 1.
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 3.  The patented claims do not recite the residue to which position 85 (which is a Gly residue) is altered/substituted.  However, at the time of filing it would have been obvious to mutate G85 to any other residue including G85R in view of the patented claims expressly that G85 should be altered/substituted.  That is, the ordinarily skilled artisan would have been motivated to substituted G85 to any of the other 19 amino acids to determine which substitution as suggested by the patented claims is optimum, which results in a protease variant having greater than 95% identity to SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 2.
Patented claim 22 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2. See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.
The patent and the application share Novozymes A/S as an assignee.

s 1-6, 8-9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,144,922 B2 in view of O’Connell et al. (U.S. 2016/0160159 A1). 
Patented claim 1 recites:
1.  A subtilase variant which comprises an substitution at the position 
corresponding to position 147 of the amino acid sequence of the subtilase 
having the amino acid sequence of SEQ ID NO: 1, wherein the subtilase variant 
is at least 83% identical to the sequence of SEQ ID NO:1 and has subtilase 
activity.
SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 3.  The patented claims do not recite the residue to which position 147 (which is a Asp residue) is altered/substituted.  However, at the time of filing it would have been obvious to mutate D147 to any other residue including D147N in view of the patented claims expressly that D147 should be altered/substituted.  That is, the ordinarily skilled artisan would have been motivated to substituted D147 to any of the other 19 amino acids to determine which substitution as suggested by the patented claims is optimum, which results in a protease variant having greater than 95% identity to SEQ ID NO: 3 and the mature polypeptide of SEQ ID NO: 2.
Patented claim 3 states that the variant of claim 1 is present in a detergent with a surfactant.  The rejections under 35 U.S.C. 103 over O’Connell et al. are incorporated herein by reference.  O’Connell et al. for the reasons stated above teach that it is appropriate to include a protease variant having at least 95% identity to SEQ ID NO: 3 in a detergent composition having additional enzymes (e.g. amylase, lipase) and/or formulated in the form of a regular, compact or concentrated liquid as recited in claims 8-9.
Regarding claim 2, the issued patent in the abstract explain that the TY145 subtilase variants have altered properties compared to the parent TY145 that has recited SEQ ID NO: 3, such altered properties improving performance in a detergent composition that is considered to be within the scope of improved wash performance as recited claim 2.  See issued patent, Background of the Invention, cols. 1-2.  That is, the specification of the patent evidences that the variants recited in the patented claims inherently have improved wash performance.  See issued patent, Background of the Invention, cols. 1-2.  
The patent and the application share Novozymes A/S as an assignee.

Response to arguments
Applicant has made no substantive comments traversing the grounds for obviousness-type double patenting stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652